Case 1:21-cv-00076-JJM-LDA Document 1 Filed 02/11/21 Page 1 of 13 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF RHODE ISLAND

  HELEN RUSHLOW,

                  Plaintiff,
                                                              C.A. No. __________________
                  v.

  CARL SALVO,

                  Defendant.




                                          COMPLAINT

         Plaintiff Helen Rushlow (“Plaintiff” or “Rushlow”) brings this Complaint against

Defendant Carl Salvo (“Defendant” or “Salvo”) (together, the “Parties”) for declaratory

judgment, breach of contract, unjust enrichment, breach of fiduciary duty, and violations of R.I.

Gen. Laws §§ 7-1.2-1502 and 7-16-22. Plaintiff seeks monetary, equitable, and injunctive relief.

                                              Parties

         1.     Plaintiff Rushlow is a resident of Ontario, Canada.

         2.     Defendant Salvo is a resident of the State of Rhode Island.

                                     Jurisdiction and Venue

         3.     The Court has diversity subject matter jurisdiction pursuant to 28 U.S.C. § 1332

because complete diversity of citizenship exists between Plaintiff and Defendant, and the matter

in controversy for each Defendant exceeds the sum or value of $75,000, exclusive of interest and

costs.
Case 1:21-cv-00076-JJM-LDA Document 1 Filed 02/11/21 Page 2 of 13 PageID #: 2




       4.      The Court has personal jurisdiction over Defendant because their acts and

omissions form the basis for this Complaint, and these acts and omissions occurred in Rhode

Island or were affirmatively directed by Defendant against Plaintiff’s activities in Rhode Island.

       5.      Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

events or omissions giving rise to Plaintiff’s claims occurred in Rhode Island.

                                              Facts

       6.      Plaintiff Rushlow is an education professional with a degree in early childhood

education.

       7.      Defendant Salvo is a business developer with a background in technology.

       8.      In or about 2016, Rushlow and Salvo decided they wanted to open a preschool

together.

       9.      Rushlow and Salvo agreed that Rushlow would be responsible for all educational

and operational aspects of the preschool, while Salvo would be responsible for bookkeeping,

accounting, and building maintenance.

       10.     In exchange for their respective contributions to the preschool, Rushlow and

Salvo agreed that they would each get a 50% ownership stake in the business.

       11.     In their application for an SBA 504 loan through the Ocean State Business

Development Authority (“OSBDA”), for example, Rushlow and Salvo stated that they would be

equal, 50/50 owners of the business.

       12.     Rushlow developed a competitive business plan for the preschool based on her

education, training, certification, and professional experience in early childhood education,

including the Waldorf Early Childhood and LifeWays North America pedagogy.




                                                 2
Case 1:21-cv-00076-JJM-LDA Document 1 Filed 02/11/21 Page 3 of 13 PageID #: 3




       13.     Rushlow also drew upon her experience working at a Waldorf/LifeWays-inspired

school in Middletown, Rhode Island, where she observed first-hand the need and demand for

more Waldorf/LifeWays-inspired programs in Rhode Island.

       14.     In their SBA 504 loan application, for example, Rushlow and Salvo wrote:

“’LifeWays’ has created a niche market and [the] Preschool will be working towards

accreditation to become a representational site for the LifeWays organization[.]”

       15.     In or about April 2017, Rushlow and Salvo successfully obtained an SBA 504

loan through the OSBDA and BankNewport, which they used to purchase a property in

Barrington, Rhode Island (the “Property”), where they would eventually operate the preschool.

The loan is comprised of three parts: one (1) term loan in the amount of $315,000, one (1)

interim loan in the amount of $213,000, and one (1) 504 debenture loan in the amount of

$222,000.

       16.     Rushlow and Salvo set up a holding company, 136 County Road Real Estate,

LLC (“136 CRRE”), to purchase the Property. 136 CRRE is the “borrower” in the SBA 504 loan

transaction.

       17.     Rushlow and Salvo also set up an operating company, Apple Blossom Preschool

& Early Learning Center, Inc. (“Apple Blossom”). Together, 136 CRRE and Apple Blossom are

referred to herein as “the Business.”

       18.     Rushlow, Salvo, and Apple Blossom each individually guaranteed the SBA 504

loan to 136 CRRE for the purchase of the Property. Rushlow executed the guaranty based on her

understanding that she and Salvo were equal owners of the Business.




                                                3
Case 1:21-cv-00076-JJM-LDA Document 1 Filed 02/11/21 Page 4 of 13 PageID #: 4




       19.     The SBA 504 loan is secured by a first, second, and third mortgage on the

Property and first, second, and third priority UCC security interests in “all business assets” of

Apple Blossom.

       20.     The SBA 504 loan transaction also required that 136 CRRE and Apple Blossom

execute a lease agreement obligating Apple Blossom to pay rent to 136 CRRE in the amount of

$3,200 per month.

       21.     Because Rushlow was involved in a divorce proceeding in Ontario at the time

they established 136 CRRE and Apple Blossom, Rushlow and Salvo agreed that they would put

both companies in Salvo’s name until Rushlow’s divorce proceeding finalized. They did so on

the belief that Rushlow’s then-husband might otherwise try to attach the assets of the Business.

For this reason, Salvo was registered as the sole member of 136 CRRE and the sole shareholder

of Apple Blossom. Notwithstanding that fact, however, Rushlow and Salvo understood and

agreed that they were equal owners of both companies and that Rushlow would be recognized as

a member and shareholder of 136 CRRE and Apple Blossom, respectively, once her divorce

proceeding finalized.

       22.     Since its incorporation, Salvo has been Apple Blossom’s President and Rushlow

has been its Vice President.

       23.     In preparation to open the Business, Rushlow secured necessary licensing from

the Rhode Island Department of Children, Youth and Families, the Rhode Island Department of

Health, the Rhode Island State Fire Marshal, and the Rhode Island Department of Education.

       24.     Rushlow recruited and hired all personnel, including full-time teachers, substitute

teachers, support staff, food service staff, and cleaning staff, and she oversaw all student

recruitment and enrollment.



                                                  4
Case 1:21-cv-00076-JJM-LDA Document 1 Filed 02/11/21 Page 5 of 13 PageID #: 5




       25.     Rushlow also made numerous investments in both Apple Blossom and 136 CRRE

based upon her understanding that she was an equal owner of the Business. Among other things,

she:

                a.     Worked virtually around-the-clock without pay;

                b.     Paid out of pocket for construction labor and materials to install new

                       flooring and insulation, bring the Property into ADA compliance, remove

                       asbestos, renovate the third floor into a loft space, and to make various

                       other improvements to the Property;

                c.     Covered Apple Blossom’s rent to 136 CRRE for several months out of

                       pocket;

                d.     Paid several employees’ wages out of pocket;

                e.     Paid out of pocket for several employees’ professional memberships and

                       enrollment in professional development courses; and

                f.     Purchased the furniture, equipment, materials, and food needed to run the

                       preschool.

       26.     Apple Blossom opened its doors to students in or about January 2018 and has

been in near-continuous operation as a preschool and early learning center since that time.

       27.     Rushlow and Salvo held themselves out to their students, employees, and the

public as business partners. Rushlow went by the title “Director” while Salvo went by the title

“Chief Strategy Officer.” In her capacity as Director, Rushlow exercised control over all of

Apple Blossom’s educational programming, daycare offerings (including meals), and staffing.

Salvo’s involvement was less hands-on, with a focus on finance and accounting.




                                                5
Case 1:21-cv-00076-JJM-LDA Document 1 Filed 02/11/21 Page 6 of 13 PageID #: 6




       28.     In or about the spring of 2019, Salvo told Rushlow that he wanted to “expand” the

Business by acquiring a second preschool and day-care center in Barrington. Rushlow disagreed,

telling Salvo that they should focus on establishing Apple Blossom rather than increasing the

number of seats they offered.

       29.     Following their disagreement over expansion, Salvo began expressing to Rushlow

and third parties that the Business was his “retirement fund;” that Rushlow was not managing the

Business well; and that he planned to “replace” her.

       30.     Salvo began to require certain tuition payments to be made directly to 136 CRRE

rather than to Apple Blossom.

       31.     Salvo also increased Apple Blossom’s monthly rental payments to 136 CRRE

from $3,200 per month to approximately $4,500 per month.

       32.     Rushlow settled her divorce in Ontario in or about July 2019. Contrary to their

agreement, however, Salvo never effectuated the transfer of 50% of Apple Blossom’s stock into

Rushlow’s name or perfected Rushlow’s status as an equal member of 136 CRRE.

       33.     Rather, Salvo began to act in an openly hostile manner towards Rushlow. On one

occasion, for example, Salvo disparaged and yelled at Rushlow in front of their employees,

causing Rushlow to feel unsafe. He also regularly consulted with Rushlow’s part-time staff

regarding business matters instead of consulting directly with Rushlow.

       34.     In July 2020, Rushlow and Salvo agreed that safety considerations related to the

COVID-19 pandemic (including a lack of available staffing and lack of capacity to train new

staff) required them to close the preschool on a temporary basis. A dispute arose between them,

however, regarding the timing and details of reopening the preschool.




                                                6
Case 1:21-cv-00076-JJM-LDA Document 1 Filed 02/11/21 Page 7 of 13 PageID #: 7




       35.     On or about August 2, 2020, Salvo sent Rushlow a letter purporting to “offer” her

a new managerial position at Apple Blossom and announcing that he had hired Rushlow’s former

part-time assistant into Rushlow’s former position of “Director.”

       36.     Salvo also referred to himself in the letter as the sole owner of Apple Blossom

and 136 CRRE, and invited Rushlow to “set up . . . a time to discuss monetary compensation for

perhaps what you feel the hours and pay should be in light of your new position and

responsibilities” – even though Rushlow had never received wages or a salary for her work as

Apple Blossom’s Director.

       37.     Rushlow declined Salvo’s “offer” to take the new position, stating that “I’ve

never considered myself as anything but your partner.”

       38.     Almost immediately thereafter, Salvo froze Rushlow out of the Business and cut

off her access to her Apple Blossom e-mail account, demanded that she return her keys and files

to him, and directed her to “refrain from contacting anyone affiliated with Apple Blossom,” as if

she were merely an employee whose employment had been terminated.

       39.     Salvo has refused to allow Rushlow to issue any sort of statement to Apple

Blossom families explaining the circumstances of her departure from her role as its Director.

       40.     Salvo has continued to operate the Business without any involvement from

Rushlow whatsoever, even though Salvo lacks the educational background and certifications

necessary to do so.

       41.     Salvo has continued to advertise Apple Blossom as a Waldorf/LifeWays school

even though none of the individuals currently affiliated with or employed by the preschool have

the same Waldorf/LifeWays training, certification, or experience as Rushlow.




                                                7
Case 1:21-cv-00076-JJM-LDA Document 1 Filed 02/11/21 Page 8 of 13 PageID #: 8




       42.     Salvo has made several decisions which, in Rushlow’s judgment, are harmful to

the Business and its reputation in the community. For example, in or about January 2021, Salvo

changed Apple Blossom’s phone number, even though the original phone number is engraved on

the sign on the Property and printed on all Apple Blossom business cards and stationery, and he

made careless changes to the website.

       43.     On several occasions in the fall and winter of 2020, Rushlow requested access to

the financial records of Apple Blossom and 136 CRRE for the purpose of evaluating the

financial condition of the Business, and Salvo refused to grant her access to anything other than

superficial, high-level summaries. For example, in response to a request for access to records

demonstrating Apple Blossom’s “current enrollment and monthly tuition income, the status of its

loan obligations, . . . and its current monthly payroll expenses, including any salary or other

remunerations paid to Mr. Salvo,” Salvo e-mailed Rushlow a one-page balance sheet. The

balance sheet did not contain any information regarding the company’s monthly income, such as

its tuition income, or expenses, such as its loan or payroll obligations.

       44.     Upon information and belief, Salvo unilaterally decided to increase the principal

amount of the SBA 504 loan that Rushlow personally guaranteed.

       45.     Rushlow has never received any dividends from Apple Blossom or 136 CRRE

even though both companies are profitable.


                                Count I – Declaratory Judgment

       46.     Plaintiff re-alleges and incorporates by reference the allegations in all of the

foregoing paragraphs as if they are fully set forth herein.

       47.     Plaintiff and Defendant Salvo’s agreement requires that Plaintiff and Defendant

Salvo have equal ownership of Apple Blossom and 136 CRRE.


                                                  8
Case 1:21-cv-00076-JJM-LDA Document 1 Filed 02/11/21 Page 9 of 13 PageID #: 9




       48.     Defendant Salvo has refused and continues to refuse to recognize Plaintiff’s 50%

ownership of Apple Blossom and 136 CRRE.

       49.     Wherefore, Plaintiff is entitled to a declaration that she owns 50% of the stock of

Apple Blossom and that she has a 50% membership interest in 136 CRRE, in addition to other

relief that the Court deems appropriate.

                                  Count II – Breach of Contract

       50.     Plaintiff re-alleges and incorporates by reference the allegations in all of the

foregoing paragraphs as if they are fully set forth herein.

       51.     Plaintiff and Defendant Salvo are parties to an agreement to be equal, 50/50

owners of Apple Blossom and 136 CRRE.

       52.     Plaintiff and Defendant Salvo’s agreement is a valid and enforceable contract.

       53.     Defendant Salvo breached the agreement when he failed and refused to perfect

Plaintiff’s 50% ownership interests in Apple Blossom and 136 CRRE; terminated her from her

role as Apple Blossom’s Director; purported to “offer” her a position as a low-level manager;

locked her out from the operation of the Business; and stonewalled her requests for access to the

financial records of Apple Blossom and 136 CRRE.

       54.     Defendant Salvo’s acts, inactions, conduct, and/or transactions related to, arising

from, or in connection with his agreement with Plaintiff constitute breaches of their agreement.

       55.     Defendant Salvo’s breach caused, and continues to cause, damages to Plaintiff.

       56.     Wherefore, Plaintiff is entitled to specific performance of the Parties’ agreement.

                                 Count III – Unjust Enrichment

       57.     Plaintiff re-alleges and incorporates by reference the allegations in all of the

foregoing paragraphs as if they are fully set forth herein.



                                                  9
Case 1:21-cv-00076-JJM-LDA Document 1 Filed 02/11/21 Page 10 of 13 PageID #: 10




       58.     Between 2017 and the present, Plaintiff invested hundreds of thousands of dollars

in Apple Blossom and 136 CRRE. Among other things, Plaintiff paid out of pocket for

improvements to the Property (such as new flooring and asbestos removal); she covered Apple

Blossom’s rental payments to 136 CRRE; she purchased the food and supplies needed to run

Apple Blossom’s preschool and early learning center; she covered Apple Blossom’s payroll

expenses; and she worked as Apple Blossom’s Director without compensation from January

2018 through August 2020. To the extent Apple Blossom and 136 CRRE are owned by

Defendant Salvo alone, Plaintiff’s investments in and services to Apple Blossom and 136 CRRE

conferred a benefit upon him.

       59.     Defendant Salvo accepted and appreciated the value of Plaintiff’s investments and

services.

       60.     Plaintiff reasonably expected that Defendant Salvo would transfer 50% of the

stock of Apple Blossom and a 50% membership interest in 136 CRRE to her in return for her

investments and services.

       61.     It would be unjust to allow Defendant Salvo to appreciate the value of Plaintiff’s

investments and services without recognizing and effectuating her ownership interest in Apple

Blossom and 136 CRRE in return.

       62.     By refusing to recognize Plaintiff’s 50% ownership interest in Apple Blossom and

136 CRRE, or alternatively by failing to reimburse Plaintiff for the value of her investments in

and services to Apple Blossom and 136 CRRE, Defendant Salvo has been unjustly enriched and

Plaintiff has been harmed.




                                                10
Case 1:21-cv-00076-JJM-LDA Document 1 Filed 02/11/21 Page 11 of 13 PageID #: 11




        63.    Wherefore, Plaintiff is entitled to 50% of the stock of Apple Blossom and a 50%

membership interest in 136 CRRE or, alternatively, to be reimbursed for the value of her

investments and services.

                              Count IV – Breach of Fiduciary Duty

        64.    Plaintiff re-alleges and incorporates by reference the allegations in all of the

foregoing paragraphs as if they are fully set forth herein.

        65.    Because Plaintiff and Defendant Salvo were co-owners of Apple Blossom, a

closely held corporation, and 136 CRRE, a limited liability company, Defendant Salvo owed

Plaintiff a duty of the utmost care, loyalty, and good faith.

        66.    Plaintiff had a reasonable expectation that Defendant Salvo would recognize her

50% ownership interest in Apple Blossom and 136 CRRE; that she would be entitled to 50% of

the value of Apple Blossom and 136 CRRE; that she would remain Apple Blossom’s Director;

and that she would realize a profit from her role as 50% owner of Apple Blossom and 136

CRRE.

        67.    Defendant Salvo breached his fiduciary duty to Plaintiff by cutting off her access

to Apple Blossom and 136 CRRE, terminating her from her position as Apple Blossom’s

Director, withholding financial information about Apple Blossom and 136 CRRE, barring her

involvement in any business decisions, and other oppressive and unjustifiable conduct.

        68.    As a direct and proximate result of Defendant Salvo’s breach, Plaintiff has

suffered and continues to suffer damages in an amount including but not limited to lost salary

and corporate earnings.




                                                 11
Case 1:21-cv-00076-JJM-LDA Document 1 Filed 02/11/21 Page 12 of 13 PageID #: 12




                         Count IV – Inspection of Books and Records

        69.    Plaintiff is a 50% owner of Apple Blossom and 136 CRRE. She has the right

under R.I. Gen. Laws §§ 7-1.2-1502 and 7-16-22 to inspect relevant information regarding the

financial condition of the companies.

        70.    Defendant Salvo is unlawfully preventing Plaintiff’s access to the books and

records of Apple Blossom and 136 CRRE in violation of R.I. Gen. Laws §§ 7-1.2-1502 and

7-16-22.

        71.    Wherefore, Plaintiff is entitled to an Order compelling Defendant Salvo to permit

Plaintiff access to the corporate books, including reasonably detailed information concerning

each company’s income and expenses, and award her statutory damages.

                                        Prayers for Relief

        WHEREFORE, Plaintiff respectfully requests that this Court:

        A.     Enter judgment on each count in favor of Plaintiff;

        B.     Enter an order declaring that Plaintiff is a 50% owner of Apple Blossom and 136

CRRE;

        C.     Enter an order compelling Defendant Salvo to issue half the stock in Apple

Blossom to Plaintiff or, alternatively, compelling Defendant Salvo to pay Plaintiff restitution for

the investments and services she provided to Apple Blossom;

        D.     Enter an order compelling Defendant Salvo to amend the articles of organization

and LLC operating agreement of 136 CRRE to admit Plaintiff as a member or, alternatively,

compelling Defendant Salvo to pay Plaintiff restitution for the investments and services she

provided to 136 CRRE;




                                                12
Case 1:21-cv-00076-JJM-LDA Document 1 Filed 02/11/21 Page 13 of 13 PageID #: 13




       E.     Award Plaintiff compensatory damages and lost profits, plus interest, for

Defendant Salvo’s breaches of contract and fiduciary duty;

       F.     Enter an order compelling Defendant Salvo to permit Plaintiff to inspect the

books and records of Apple Blossom and 136 CRRE and awarding statutory damages to Plaintiff

for Defendant Salvo’s violations of R.I. Gen. Laws § 7-1.2-1502;

       G.     Award Plaintiff statutory interest, attorney’s fees and costs as appropriate; and

       H.     Award Plaintiff such other relief as the Court deems just, appropriate, and

equitable.

                                       JURY DEMAND

                  Plaintiff hereby demands a jury trial on all issues so triable.



                                             Respectfully submitted,


                                             HELEN RUSHLOW




                                             By and through her attorneys,


                                             /s/ Caroline R. Thibeault_____________________
                                             Caroline R. Thibeault (#9697)
                                             Timothy K. Baldwin (#7889)
                                             Whelan Corrente & Flanders LLP
                                             100 Westminster Street, Suite 710
                                             Providence, RI 02903
                                             (401) 270-4500
                                             (401) 270-3760
                                             cthibeault@whelancorrente.com
                                             tbaldwin@whelancorrente.com
Dated: February 11, 2021

WC54439


                                                13
